                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                      United States District Court
                                                                         Central District of California
                                  9

                                 10
                                          TERRIE PRITCHETT,
Central District of California
United States District Court




                                 11

                                 12                         Plaintiff,                 Case No. 2:21-cv-02828-VAP-Ex
                                 13                   v.
                                                                                       ORDER OF DISMISSAL
                                 14       KYHO WOO, et al.,

                                 15                         Defendants.
                                 16

                                 17           The Court having been advised by counsel for the parties that the above-
                                      entitled action has settled,
                                 18

                                 19         IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                      without prejudice.
                                 20

                                 21
                                            THE COURT will retain jurisdiction for a period of sixty (60) days to
                                 22   enforce the terms of the settlement. All pending dates are hereby vacated.
                                 23
                                      Dated: July 6, 2021
                                 24                                                     ___________________________
                                                                                        VIRGINIA A. PHILLIPS
                                 25                                                     United States District Judge
                                 26

                                                                                  1
